   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 1 of 8 PageID #: 19




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
      v.                                           )         No. 4:20-cv-1744-HEA
                                                   )
CORIZON, et al.,                                   )
                                                   )
        Defendants.                                )

                           OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon review of Missouri State prisoner Joseph Michael

Devon Engel’s motion for leave to commence this civil action without prepaying fees or costs.

Having reviewed the motion and the financial information submitted in support, the Court has

determined to grant the motion, and assess an initial partial filing fee of $5.42. Additionally, the

Court will dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                        28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10, until the filing fee is fully paid. Id.
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 2 of 8 PageID #: 20




       In support of the instant motion, plaintiff submitted an inmate account statement showing

average monthly deposits in the amount of $27.10, and an average monthly balance of $8.77.

Accordingly, the Court will assess an initial partial filing fee of $5.42, which is twenty percent of

plaintiff’s average monthly balance.

                                         Legal Standard

       According to 28 U.S.C. § 1915(e)(2)(B), this Court shall dismiss a complaint at any time

if, inter alia, it is frivolous or malicious, or fails to state a claim upon which relief may be

granted. 28 U.S.C. § 1915(e)(2). An action is frivolous if it “lacks an arguable basis in either law

or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action is malicious when it is

undertaken for the purpose of harassing or disparaging the named defendants rather than

vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987),

aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered malicious if it is part of a

longstanding pattern of abusive and repetitious lawsuits, or contains disrespectful or abusive

language. In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris,

73 F.3d 1310, 1316 (4th Cir. 1996) (when determining whether an action is malicious, the Court

need not consider only the complaint before it, but may consider the plaintiff’s other litigious

conduct).

       An action fails to state a claim upon which relief may be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a

                                                 2
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 3 of 8 PageID #: 21




complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must assume the

veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550

U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                         The Complaint

       Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against Corizon, the Missouri

Department of Corrections (“MDOC”), and the Eastern Reception, Diagnostic and Correctional

Center (“ERDCC”). Plaintiff prepared the complaint using the Court’s prisoner civil rights

complaint form. Plaintiff repeatedly identifies himself as a sovereign citizen. He also indicates he

is a civilly committed detainee, but review of publicly-available MDOC records shows he is

actually a convicted and sentenced state prisoner.

                                                 3
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 4 of 8 PageID #: 22




       In setting forth his statement of claim, plaintiff alleges the ERDCC is “allowing Corizon

to refuse to treat” him, and “medical & MODOC” need to treat him. (ECF No. 1 at 3). He alleges

his gallbladder is bad but “they” do nothing, even though he is a sovereign citizen. Plaintiff

describes his injuries as “mental health, physical health, freedom, family, sourvin citiznship [sic],

and exc. mind raping.” Id. at 4. Plaintiff seeks monetary relief in the amount of “330 Trillion

Dollars.” Id. at 5. Although the complaint form directs plaintiff to explain why he believes he is

entitled to recover such damages, he offers no explanation. He seeks no other form of relief.

       The complaint is one of more than one hundred and thirty (130) similar complaints

plaintiff has filed in this Court since September of 2020, alleging that his civil rights have been

violated by the MDOC and its facilities, Corizon, and various State and Corizon officials

identified using generic titles. The nature of those complaints is roughly the same as the instant

complaint. To date, the complaints that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2)

have been dismissed for reasons articulated therein, or because plaintiff failed to comply with

court orders. As of December 21, 2020, plaintiff is subject to 28 U.S.C. § 1915(g).

                                            Discussion

       While plaintiff believes he is entitled to trillions of dollars in monetary relief because he

was wrongfully denied medical care, his allegations do not state a plausible Eighth Amendment

claim. The Eighth Amendment requires that inmates be provided with adequate medical care.

Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). To establish that a denial of medical care

rises to the level of an Eighth Amendment violation, an inmate must show that a defendant acted

with deliberate indifference. Id. The test for deliberate indifference consists of two prongs. Id.




                                                 4
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 5 of 8 PageID #: 23




First, an inmate must show that he “suffered from an objectively serious medical need,” and

second, that the defendant knew of, and deliberately disregarded, that need. Id.

       In the case at bar, plaintiff fails to allege facts showing that anyone who could be

identified as a defendant knew of, and deliberately disregarded, a serious medical need. Instead,

plaintiff offers only a “[t]hreadbare recital” of some elements of a cause of action, supported by

his own conclusory statements, which is insufficient to state a plausible claim for relief. Iqbal,

550 U.S. at 678; see also Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (“Courts are not

bound to accept as true a legal conclusion couched as a factual allegation, and factual allegations

must be enough to raise a right to relief above the speculative level”). Plaintiff prepared the

complaint using this Court’s prisoner civil rights complaint form. That form clearly explains the

necessity of alleging facts in support of the claims, including a statement of what happened,

when and where it happened, and what each named defendant did or failed to do to cause harm.

Even pro se plaintiffs are required to allege facts in support of their claims, and the Court will

not assume facts that are not alleged. See Stone, 364 F.3d at 914-15.

       Additionally, plaintiff appears to base his claim, at least in part, upon his belief that he is

entitled to different treatment because he is a “sovereign citizen.” Arguments based upon

sovereign citizen ideology have been summarily rejected as frivolous and irrational in this

Circuit and in other federal courts around the nation. See United States v. Hart, 701 F.2d 749,

750 (8th Cir. 1983) (rejecting a jurisdictional challenge based upon the defendant’s argument he

was a sovereign citizen); United States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir. 2013);

United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct of a

“sovereign citizen” and collecting cases rejecting the group’s claims as frivolous, and

                                                 5
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 6 of 8 PageID #: 24




recommending that sovereign citizen arguments “be rejected summarily, however they are

presented”).

       The complaint suffers from other deficiencies. It fails to state a claim upon which relief

may be granted against Corizon because it points to no policy, custom, or official action by

Corizon that inflicted an actionable injury. See Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir.

2006). The remaining defendants, the MDOC and the ERDCC, are not “persons” that can be

sued under 42 U.S.C. § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989),

Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Additionally, claims against

the MDOC and the ERDCC would be barred by the doctrine of sovereign immunity. See Webb v.

City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh Amendment protects

States and their arms and instrumentalities from suit in federal court”); see also Egerdahl v.

Hibbing Community College, 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of

consent a suit in which the State or one of its agencies or departments is named as the defendant

is proscribed by the Eleventh Amendment”). Plaintiff does not aver, nor is it apparent, that the

State of Missouri has waived its Eleventh Amendment immunity or consented to suit, and

congressional enactment of 42 U.S .C. § 1983 did not abrogate Eleventh Amendment immunity.

See Quern v. Jordan, 440 U.S. 332, 340–345 (1979).

       For all of the foregoing reasons, this action is subject to dismissal because it is frivolous

and/or fails to state a claim upon which relief may be granted. It also appears this action is

subject to dismissal because it is malicious. As noted above, this action is one of over one

hundred and thirty (130) duplicative and meritless actions plaintiff has recently filed in this Court

against these defendants, and against various State officials and Corizon employees that plaintiff

                                                 6
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 7 of 8 PageID #: 25




typically identified using only generic titles. Plaintiff submitted the pleadings in bulk, and

specified he intended each one to be docketed as an individual civil action. It is therefore

apparent that plaintiff initiated this action as part of a campaign of harassment through repetitive

lawsuits, not with the intent of vindicating a cognizable right. See Tyler, 839 F.2d 1290 (noting

that an action is malicious when it is a part of a longstanding pattern of abusive and repetitious

lawsuits); Spencer, 656 F. Supp. at 461-63 (an action is malicious when it is undertaken for the

purpose of harassing the defendants rather than vindicating a cognizable right); Cochran, 73 F.3d

at 1316 (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       Having considered the instant complaint and plaintiff’s history of engaging in abusive

litigation practices, the Court concludes it would be futile to direct him to file an amended

complaint in this action. The Court will therefore dismiss this action at this time pursuant to 28

U.S.C. § 1915(e)(2)(B). The Court will also deny as moot plaintiff’s motion to appoint counsel.

Plaintiff is cautioned to avoid the practice of filing duplicative and meritless lawsuits.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $5.42 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.


                                                  7
   Case: 4:20-cv-01744-HEA Doc. #: 5 Filed: 03/23/21 Page: 8 of 8 PageID #: 26




       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 23rd day of March , 2021.



                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                8
